DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 5/9/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 11/8/2021 listed below have been reconsidered as indicated.
a)	Any objections and/or rejections of claims 3-6 and 12 are withdrawn as being rendered moot by the cancellation of the claims.

b)	The objections to the drawings are withdrawn in view of replacement drawings filed.

c)	The objections to the specification are withdrawn in view of the amendments to the specification.

d)	The objection of claim 1 is withdrawn in view of the amendments to the claim.

e)	The rejections of claims 1, 11, 13-14 and 19-20 under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more are withdrawn in view of the amendments to the claims.

f)	The rejection of claims 1, 11, 13-14 and 19-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in view of the amendments to the claims.

g)	The rejection of claim(s) 1, 11, 13, 14, 19 and 20 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ting (WO 2015/200697 A1) are withdrawn in view of the amendments to the claims.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11, 13, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting (WO 2015/200697 A1; cited on the 7/30/2021 IDS) in view of Ortiz (US 2015/0140610 A1; previously cited).
The following are new and modified rejections necessitated by the amendments to the claims.
Regarding claims 1, Ting teaches providing a sample comprising cells from a cancer (p. 4, lines 5-13).
Ting teaches detecting a level of HSATII RNA and comparing it to a threshold or reference level, to detect “high levels of HSATII RNA” (p. 4, lines 5-13).
Ting further teaches administering a reverse transcriptase inhibitor in the form of a nucleoside analog reverse transcriptase inhibitor, such as stavudine (p. 51, lines 20-26). Ting further teaches that a number of small molecule nucleotide or nucleoside analog reverse transcriptase inhibitors are known in the art and provides a number of inhibitors as example species within the known genus (p. 51, lines 20-26).
See also, p. 4, lines 14-18. 
Regarding claim 11, Ting teaches the administering reduces tumor burden (p. 67, lines 13-27).
Regarding claims 13 and 19, Ting teaches the cancer is PDAC or pancreatic ductal adenocarcinoma (p. 6, Table 1).
Regarding claim 14, Ting teaches the cancer has a TP53 mutation (p. 14, lines 29-31).
While Ting teaches the above methods, Ting does not teach administering the elected species of censavudine/festinavir.
However, Ortiz teaches that the elected species of censavudine/festinavir was known at the time of invention and had lower toxicity than other nucleoside reverse transcriptase inhibitor such as stavudine (para. 3). The molecule termed censavudine/festinavir is a known in the field as being a derivative of stavudine.
It would have been prima facie obvious to the ordinary artisan at the time of filing the present application to have modified the method of Ting by substituting stavudine or ddC with censavudine/festinavir to arrive at the species of the elected methods. One would have been motivated to make such a substitution because censavudine/festinavir has a lower toxicity than other known nucleoside reverse transcriptase inhibitors.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting (WO 2015/200697 A1; cited on the 7/30/2021 IDS) in view of Ortiz (US 2015/0140610 A1; previously cited) as applied to claim Ting et al (Science. 2011. 331(6017):593-596; previously cited).
Regarding claim 20, Ting and Ortiz renders obvious the methods of claim 1 as required by claim 20.
While Ting and Ortiz teaches the above methods, Ting does not teach detecting the level of LINE-1 in the cells of the sample.
However, Ting et al demonstrates that it was known that both HSATII and LINE-1 levels are expressed aberrantly in pancreatic cancers (p. 595, left column) and may serve as consistent biomarkers in diverse epithelial cancers (p. 595, right column).
It would have been prima facie obvious to have modified the method of Ting by either substituting HSATII with LINE-1 or detecting the levels of both HSATII and LINE-1. One would have been motivated to make such modifications because both markers are known biomarkers for diverse epithelial cancers, such as pancreatic cancers.

Response to the traversal of the 103 rejections 
	The Remarks argue claim 11 was not previously rejected under 103 over Tang and Ortiz. The Remarks further argue the elements of claim 11 have been incorporated to claim 1 and the 103 rejections should be withdrawn (p. 10-11).
	The arguments have been fully considered but are not persuasive. The 103 rejections over Tang and Ortiz were over claims 1, 3, 4 and 6, in particular in view of the elements required by claims 3, 4 and 6. The elements of claim 11 were not previously addressed because original claims 1, 3, 4 and 6 did not require the elements of claim 11. Ting teaches the elements of claim 11 as noted above.

	The Remarks argue that one would not have been motivated to administer censavudine to an epithelial cancer patient because Ortiz only teaches censavudine for the treatment of HIV. The Remarks argue Mayer supports this conclusion because it describes the treatment paradigm for HIV with or without cancer. See p. 11.
	The arguments have been fully considered but are not persuasive. Ting teaches the generic use of reverse transcriptase inhibitors for the treatment of epithelial cancers. Tang teaches a non-exhaustive list of exemplar reverse transcriptase inhibitors. While Tang does not specifically name censavudine, Tang does list stavudine. Within the field it was known that censavudine is a derivative of stavudine. Ortiz teaches censavudine is less toxic than stavudine. Thus, the state of the art as a whole demonstrates that a genus of reverse transcriptase inhibitors was well-known and Tang demonstrates the members of the class are obvious variants of one another. Thus, the use of censavudine to treat epithelial cancers is an obvious variant of the methods of Tang and one that takes advantage of the lower toxicity of censavudine as compared to stavudine.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11, 13-14 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-17 of U.S. Patent No. 10,301,624 B2 in view of Ting (WO 2015/200697 A1; cited on the 7/30/2021 IDS) in view of Ortiz (US 2015/0140610 A1; previously cited).
The following are new rejections as necessitated by the amendments to the claims.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass administering a treatment that reduces levels of export of HSATII based on detecting HSATII levels in a cancer sample, comparing the levels to a reference level and selecting the treatment.
The claims are not patently distinct as Ting demonstrates that administering an oligo and administering a reverse transcriptase inhibitor, such as Stavudine, were obvious variants. While Ting provides example species of a reverse transcriptase inhibitor, including Stavudine, Ting does not describe or not censavudine. Ortiz teaches that censavudine was a known reverse transcriptase inhibitor and is a less toxic variant of Stavudine. It would have been obvious to have administered censavudine because it is a less toxic variant of Stavudine.
The claim sets are considered to be obvious variants of one another.

Conclusion
	No claims allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634